Citation Nr: 1820116	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  14-31 930A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to service connection for obstructive sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1982 to November 2002.

These matters are before the Board of Veterans' Appeals (Board) on appeal of a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

In July 2016, the Veteran testified at a hearing before the undersigned Veterans Law Judge via video conference.  A transcript of the hearing is associated with the record.


FINDINGS OF FACT

1.  A February 2004 rating decision denied the Veteran's original claim for entitlement to service connection for a chronic lower back condition; the Veteran did not timely appeal that denial; and new and material evidence was not received as to the issue within the one-year appeal period following the issuance of the February 2004 rating decision.

2.  Evidence received since the February 2004 rating decision is new and raises a reasonable possibility of substantiating the claim for entitlement to service connection for a low back disability.

3.  The probative evidence of record is at least at equipoise as to whether the Veteran's degenerative disc disease of the lumbar spine is causally related to his active service.

4.  The probative evidence of record is at least at equipoise as to whether the Veteran's obstructive sleep apnea had its onset during his active service.


CONCLUSIONS OF LAW

1.  The February 2004 rating decision is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.104, 3.156(b), 20.200, 20.201, 20.302, 20.1103 (2017).

2.  The criteria for entitlement to service connection for degenerative disc disease of the lumbar spine have been met.  38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

3.  The criteria for entitlement to service connection for obstructive sleep apnea are met.  38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.159, 3.326 (2017); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In this decision, the Board reopens the claim for entitlement to service connection for a low back disability and grants entitlement to service connection for degenerative disc disease of the lumbar spine and entitlement to service connection for obstructive sleep apnea.  This represents a complete grant of the benefits sought on appeal.  Thus, any deficiency in VA's compliance with the notification and assistance requirements as they pertain to the issues on appeal is deemed to be harmless error, and further discussion of VA's compliance with those duties is not necessary.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Reopening Issue

In general, rating decisions that are not timely appealed are final.  See 38 U.S.C. § 7105; 38 C.F.R. § 20.1103.  An exception to these rules is provided in 38 U.S.C. § 5108, which states that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

The question of whether new and material evidence has been received to reopen a previously denied claim must be addressed by the Board in the first instance because the issue goes to the Board's jurisdiction to reach and adjudicate the underlying claim on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and further analysis beyond consideration of whether the evidence received is new and material is neither required nor permitted.  Barnett, 83 F.3d at 1384.

New evidence is existing evidence not previously considered by VA.  Material evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  The United States Court of Appeals for Veterans Claims (Court) held that the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) to have a finally denied claim reopened under 38 U.S.C. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

The Court has also held that the law should be interpreted as enabling reopening of a claim, rather than to precluding it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The focus is not exclusively on whether evidence remedies the principal reason for denial in the last prior final decision, but on whether the evidence, taken together, could at least trigger the duty to assist or consideration of a new theory of entitlement.  Id. at 118.

In general, service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.

The Veteran's original claim for entitlement to service connection for a chronic lower back condition was received in June 2003.  See VA Form 21-526, Veteran's Application for Compensation and/or Pension, received in June 2003.  In the February 2004 rating decision, the RO denied the Veteran entitlement to service connection for low back pain.  In so doing, the RO explained that the Veteran's service treatment records show recurrent complaints of back pain.  The Veteran was assessed with low back strain in 1985 and with mechanical low back strain, possibly related to flat feet, in 1999.  However, x-rays taken in January 2002 showed a normal lumbar spine.  The RO notified the Veteran of the decision in a letter dated in March 2004.  The notification letter explained to the Veteran his right to submit additional pertinent evidence and to appeal the denial.  The Veteran did not submit a timely notice of disagreement as to the denial and new and material evidence as to the issue was not received within the one-year appeal period.  As such, the Veteran did not timely appeal the February 2004 rating decision's denial of entitlement to service connection for a low back disability.  See 38 C.F.R. §§ 3.156(b), 20.201, 20.302.  The February 2004 rating decision is therefore final.  38 U.S.C. § 7105; 38 C.F.R. § 20.1103.

Evidence associated with the record since the final February 2004 rating decision includes medical treatment records showing that the Veteran has been diagnosed with degenerative disc disease of the lumbar spine and an August 2016 examination report and opinion from a VA physician medically linking the Veteran's degenerative disc disease of the lumbar spine to his active service.  This evidence is new in that it was not previously considered by VA.  It is also material because it establishes that the Veteran has a current low back disability and provides a potential medical link between that current disability and the Veteran's active service.  See Shade, 24 Vet. App. at 118.  Accordingly, the Board finds that new and material evidence has been received to reopen the Veteran's claim for entitlement to service connection for a low back disability, and the claim is therefore reopened.  38 C.F.R. § 3.156(a).

Legal Criteria - Service Connection

Generally, service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  To establish service connection for a disability, the Veteran must show: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred in or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service Connection for a Low Back Disability

The Veteran contends that he currently has a low back disability that is the result of lifting, pushing, pulling, and other exertional actions he performed during active service or that is the result of being in close proximity to a bomb blast in 1996.  He reports that he first strained his back in or around 1985, that he continued to report to sick call approximately once per year after the initial injury with complaints of low back pain, and that the 1996 bomb blast aggravated the condition.  See, e.g., July 2016 Board hearing transcript.

The Veteran's VA treatment records include a November 2012 x-ray of the lumbosacral spine showing stable mild L5-S1 disk space narrowing and an April 2013 MRI of the lumbar spine showing degenerative disc disease at L5-S1 with small posterior disk protrusion and a mild diffuse disk bulge at L4-5.  The Veteran was diagnosed with degenerative disc disease of the lumbar spine based on the November 2012 x-ray and the April 2013 MRI.  Therefore, there is competent evidence of a current low back disability of degenerative disc disease of the lumbar spine.

The Veteran's service treatment records show that he was diagnosed with low back strain in April 1985 after lifting boxes at work.  In June 1996, he was treated for cuts and a blown ear drum after being in close proximity to a bomb blast.  In April 1999, he reported a history of low back pain with no incident of trauma but with a history of overuse.  He reported a history of low back pain at the time of his medical assessment for retirement, but an x-ray of the lumbar spine taken in January 2002 showed a normal spine.  His DD Form 214 reflects that he was awarded the Purple Heart.  His service personnel records reflect that the Purple Heart was awarded for "wounds received in action 25 June 1996".  A performance report for the period from May 1996 to May 1997 states that he sustained injuries by terrorist bombing attack on United States forces protecting the Iraqi no-fly zone.  Accordingly, the service records support the Veteran's account of experiencing low back pain in or around 1985, of reporting low back pain at subsequent sick call visits, and of being in close proximity to a bomb blast in 1996.  Therefore, the question remaining for consideration is whether the current disability is causally related to the low back pain and/or the bomb blast shown in the service records.

To determine whether such a causal link exists, the Board turns to the competent medical evidence of record.  In that regard, the Board notes that the record contains conflicting medical opinions.  The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.  Further, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  As such, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).

A February 2011 VA examiner reviewed the record, examined the Veteran, and opined that it is less likely as not that the Veteran has a current low back disability that is caused by or a result of the low back pain reported during his active service.  As a rationale for the opinion, the examiner explained that the Veteran's lower back range of motion was normal and there was no objective evidence of pain on examination, and that an x-ray of the Veteran's back was normal.  The Board does not afford the February 2011 VA examiner opinion any probative weight because the examiner did not have an opportunity to review the later records showing that the Veteran has been diagnosed with degenerative disc disease of the lumbar spine.  The examiner's opinion also does not reflect consideration of whether the Veteran's current lumbar spine disability may be causally related to the in-service bomb blast.

In August 2016, the Veteran was examined by a VA physician in relation to his back pain.  The physician reviewed the Veteran's medical records and noted the Veteran's reports of performing heavy lifting during his active service and experiencing back pain in April 1985.  The physician also noted that the Veteran was injured in a bomb blast in 1996.  The VA physician opined, "It is more than likely his post-blast effect impairments including previously approved conditions of headaches, PTSD, and in addition hearing impairment, sleep disturbance and cervical and lumbar disc pathology are service connected and are a direct result of his military service."  In support of the opinion, the physician noted that blast injuries are known to cause multiple system injuries.  The examiner also provided an URL to a "Primer for Clinicians" on explosions and blast injuries created by the Center for Disease Control that states, among other things, that injuries may be sustained in explosions from the individual being thrown by the blast wind.  The Board finds that the VA physician's August 2016 opinion is due at least some probative weight.  The physician based the opinion on an accurate understanding of the Veteran's medical history and provided citation to medical literature that supports the conclusion that the Veteran's degenerative disc disease of the lumbar spine is likely due to the in-service blast injury.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Prejean v. West, 13 Vet. App. 444 (2000).

In view of the foregoing, the Board finds that the probative evidence of record is at least at relative equipoise as to whether the Veteran's degenerative disc disease of the lumbar spine is causally related to his active service.  Therefore, any remaining doubt must be resolved in the Veteran's favor, and the Board concludes that entitlement to service connection for degenerative disc disease of the lumbar spine is warranted.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.303; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service Connection for Obstructive Sleep Apnea

The Veteran contends that he currently has obstructive sleep apnea that began during his active service.  He asserts that the condition is due to exposure to dust, smoke, and gas fires while stationed in Southwest Asia and that his in-service hypertension was an early sign of his obstructive sleep apnea.  He reports that he snored during his active service and has continued to snore since that time.  See, e.g., July 2016 Board hearing transcript.  The record contains an affidavit from S. B., the Veteran's ex-wife, stating that she witnessed the Veteran have difficulty breathing and snoring while sleeping during his active service.  During these episodes, she would notice that he would often choke and gasp for air.  The episodes increased in severity following his return from Southwest Asia in 1996.

The record includes an April 2010 sleep study report showing that the Veteran has been diagnosed with moderate obstructive sleep apnea.  Therefore, there is competent evidence of a diagnosis of obstructive sleep apnea, and the issue remaining for consideration is whether the disability had its onset during the Veteran's active service or is otherwise causally related to his active service.

In that regard, the Board notes that the record contains conflicting medical opinions.  An April 2013 VA examiner reviewed the record, examined the Veteran, and opined that the Veteran's obstructive sleep apnea is less likely than not incurred in service or caused by an in-service injury, event, or illness.  As a rationale for the opinion, the examiner explained that the Veteran's insomnia and restlessness have been attributed to his service-connected PTSD; that, according to March 2010 pulmonary notes, he has an irregular sleep-wake disorder that is possibly related to his chronic alcohol use; and he has snoring and choking that are possibly from a sleep disorder.  His chronic moderate intake of alcohol influences his sleep patterns.  Alcohol is a depressant and can exacerbate sleep problems such as his insomnia.  In addition, sleep apnea induces hypertension, headaches, and daytime sleepiness.  Sleep apnea is not induced by hypertension, migraine, or undiagnosed Gulf War syndrome.  The examiner further noted that the Veteran's ex-wife's letter was taken into consideration, and that she states he had restlessness before and after his deployment.  However, the restlessness is a psychological disorder that more likely induced his insomnia.

On the other hand, the VA physician who examined the Veteran in August 2016 noted the Veteran's report of sleep disturbance since his active service and of chronic snoring, and that the Veteran was diagnosed with hypertension during service.  The examiner noted that hypertension is a known complication of obstructive sleep apnea.  He opined, "There is enough evidence with the presence of insomnia and hypertension to assume the patient's current obstructive sleep apnea is also service connected."  The Board interprets the opinion as indicating that the Veteran's insomnia, hypertension, and snoring during service are an indication that the obstructive sleep apnea had its onset during the Veteran's active service.

The Board finds no reason to afford greater probative weight to the April 2013 VA examiner's opinion than to the VA physician's August 2016 opinion.  The April 2013 VA examiner's opinion does not reflect consideration of the Veteran's reported in-service snoring and choking while sleeping and whether such symptoms may indicate that the current obstructive sleep apnea had its onset during the Veteran's active service.  The examiner also stated that hypertension is caused by obstructive sleep apnea, but did not discuss whether the Veteran's in-service hypertension is an indication that the Veteran had obstructive sleep apnea during his active service.


In view of the foregoing, the Board finds that the probative evidence of record is at least at relative equipoise as to whether the Veteran's obstructive sleep apnea had its onset during his active service.  Therefore, any remaining doubt must be resolved in the Veteran's favor, and the Board concludes that entitlement to service connection for obstructive sleep apnea is warranted.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.303; see also Gilbert, 1 Vet. App. 49.


ORDER

New and material evidence having been received, the claim for entitlement to service connection for a low back disability is reopened.

Entitlement to service connection for degenerative disc disease of the lumbar spine is granted.

Entitlement to service connection for obstructive sleep apnea is granted.




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


